Citation Nr: 1401476	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $16,692.40.

2.  Whether the debt was properly created, to include the question of propriety of the termination of the Veteran's disability compensation benefits from November 19, 2008 to May 27, 2009, based on fugitive felon status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 decision in which the RO in St. Petersburg, Florida terminated the Veteran's compensation benefits from December 19, 2008 to May 27, 2009, due to his status as a fugitive felon.  In November 2009 a corrective determination was issued terminating compensation effective from November 19, 2008, the date on which an arrest warrant was actually issued.  A notice of disagreement was filed in December 2009 with regard to the termination of compensation benefits due to his status as a fugitive felon. 

In December 2009, the Committee on Waivers and Compromises (COWC) associated with the RO in Philadelphia, PA, denied a waiver of the indebtedness created in the amount of $18,208.60, ultimately adjusted to $16,692.40.  A notice of disagreement was filed in March 2010; a statement of the case was issued in April 2010; and a substantive appeal was received in May 2010.

For reasons expressed below, the appeal (characterized to encompass both matters set forth on the title page) is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  

As a final preliminary matter, the Board observes that a fiduciary has been assigned to assist in managing the Veteran's financial affairs.  A January 2014 review of the Virtual VA (paperless, electronic) file in this case reflects that in July 2013, the Veteran contacted the RO requesting that his wife be assigned as his fiduciary.  Although a fiduciary appointment is a matter appealable to the Board (see Freeman v. Shinseki, 24 Vet. App. 404 (2011)), at this point, does not appear that any action was taken or decision made pursuant to that request  As the Veteran's request to have his wife appointed as his fiduciary has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ)-here, the RO-the Board does not have jurisdiction over the matter.  Therefore, it is referred to the RO for appropriate action. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The overpayment in this case was created due to the retroactive termination of the Veteran's disability benefits, after VA learned that he was identified as a "fugitive felon" because he was the subject of an outstanding warrant issued on November 19, 2008, and not cleared until May 27, 2009.

With regard to the fugitive felon status generally, on December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act). Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides (in pertinent part) that a veteran who is otherwise eligible for a benefit under chapter 11 of title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B.

The implementing regulation, 38 C.F.R. § 3.665(n), provides: (1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or dependency and indemnity compensation (DIC) is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon; (2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law; (3) For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law; (4) For purposes of paragraph (n) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran.  

While the term fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines fugitive as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  

In this case, the Veteran has questioned both the validity of the debt/creation of the overpayment, and requested waiver of the overpayment which VA has found to be created.  The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2013); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

Here, both the validity of the debt and request for waiver of the debt were addressed in the April 2010 Statement of the Case (SOC), following which a timely substantive appeal was filed.  Accordingly, both associated matters are appropriately in appellate status. 

Significantly, however, since the issuance of the April 2010 Statement of the Case, a large amount of additional evidence has been received. much of which is in the Veteran's Virtual VA file.  This evidence includes updated Financial Status Reports and Federal Fiduciary's Account Forms, which may be pertinent to the claims.  However, it does not appear that this evidence has been considered in conjunction with the Veteran's appeal.  Although evidence submitted to the Board after the certification of the appeal may be considered by the Board if a waiver of  initial AOJ consideration of the evidence is received (see 38 C.F.R. § 20.1304 (2013)), here, none of the evidence was submitted directly the Board accompanied by such a waiver,  Under these circumstances, the Board has no alternative but to remand these matters is matter for RO consideration of the additional evidence received, in the first instance, and to issue a supplemental SOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2013).

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the RO should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, prior to reajudicating the claims.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  After the giving the Veteran, through his fiduciary, full opportunity to provide additional evidence and/or information pertinent to the appeal, adjudicate the matter of whether the debt now calculated in the amount of $16,692.40, was properly created, to include the whether the Veteran was properly determined to a fugitive felon resulting in termination of compensation payments for the period from November 19, 2008 to May 27, 2009.  Consider all evidence of record, to include that added to the record since the issuance of the April 2010 SOC.  

If it is determined that the debt was properly created, thereafter, readjudicate the claim for waiver of recovery of the calculated overpayment of VA compensation in light of all the evidence of record, to include that added to the record since the issuance of the April 2010 SOC.

2.  Unless the determinations are fully favorable, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran and his fiduciary need take no action until otherwise notified, but may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



